Citation Nr: 0121022	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder currently evaluated as 30 percent disabling.

2.  Whether the veteran appealed a July 1999 RO decision that 
granted service connection, and assigned a 10 percent 
evaluation, for arthritis of the left knee due to the 
service-connected right knee disorder, and denied service 
connection for disorders of the right shoulder and right 
elbow, both claimed to be due to the service-connected right 
knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from June 1956 to June 1959.

A February 1960 rating decision granted service connection 
for a right knee disorder and assigned a noncompensable 
evaluation.  A March 1962 rating decision increased the 
assigned evaluation to 10 percent.  This case comes to the 
Board of Veterans' Appeals (Board) from an August 1998 rating 
decision by the Hartford, Connecticut, Regional Office (RO) 
that increased the assigned evaluation to 30 percent.  The 
veteran appealed for a greater evaluation.

The veteran testified at a March 2001 hearing convened by the 
undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.


REMAND

The veteran's service medical records show that he sustained 
three contusive injuries to the right knee between June 1956 
and December 1957.  Pain and swelling persisted after the 
last injury, and he was treated with steroid injections in 
January 1958.  A right knee disorder was not mentioned in 
subsequent service medical records, and the lower extremities 
were normal by clinical evaluation at an April 1959 
separation examination.

In December 1959, the veteran claimed service connection for 
a right knee disorder.  The diagnosis, at a January 1960 VA 
examination, was mildly symptomatic residuals of multiple 
contusive injuries to the right knee.

Examinations in 1961, 1962, and 1967, showed crepitus, and 
swelling and tenderness over the right prepatellar bursa, but 
no anterior-posterior or lateral instability.  X rays 
suggested soft tissue swelling or synovial changes, and 
synovitis was diagnosed.

Examinations and X rays of both knees in December 1992 showed 
narrowing of the medial joint space, worse on the right where 
there were bone spurs, and calcification of menisci.  In 
addition, drawer signs were positive.  However, a March 1993 
VA examination found neither anterior-posterior nor lateral 
instability.  Pivot-shift tests were negative at a September 
1993 VA examination and there was otherwise no laxity of 
cruciate or collateral ligaments.  Thus, there is some 
question as to stability of the veteran's right knee, and it 
does not appear that subsequent examinations addressed that 
matter.  However, since his right knee disability has been 
rated under a diagnostic code that is based on instability of 
the knee, an examination should address it.

A May 1998 VA examination diagnosed a varus deformity of the 
knees due to degenerative joint disease.  However, the 
examiner did not explain how degenerative joint disease of 
the knees could result in such a deformity nor did he address 
the veteran's pes planus.  An examination is warranted to 
clarify the cause and effect of the varus deformity.

As noted above, the August 1998 rating decision, under a 
diagnostic code based on instability of the knee, increased 
to 30 percent the evaluation assigned the right knee 
disorder, and the veteran disagreed therewith.  In his 
January 1999 VA Form 9 filed to perfect the appeal, he raised 
three additional issues:  service connection for a left knee 
disorder, a right elbow disorder, and a right shoulder 
disorder, all claimed to be due to the right knee disorder.

A July 1999 rating decision granted service connection for 
arthritis of the left knee due to the right knee disability, 
and assigned a 10 percent evaluation, but denied service 
connection for disorders of the right upper extremity.  In a 
November 1999 statement from his representative, the veteran 
disagreed with the evaluation assigned the left knee and with 
the denial of service connection for disorders of the right 
elbow and shoulder.  The RO issued a Statement of the Case 
(SOC), with instructions for perfecting appeal, on October 3, 
2000.  However, the veteran did not file a VA Form 9, 
Substantive Appeal, and one could conclude that, after 
receipt and examination of the SOC, he was satisfied with the 
rationale of the July 1999 RO decision.  However, in a 
statement from his representative, apparently filed on 
December 21, 2000, the veteran argued for a greater 
evaluation for the left knee disorder and for service 
connection for disorders of the right elbow and right 
shoulder.  Moreover, he presented testimony, at the February 
2001 hearing, on those issues.  Thus, it appears that he 
wished to continue the appeal of them.

A claimant must file a Substantive Appeal within 60 days of 
the date the SOC was mailed or within a year of the date the 
decision at issue was mailed, whichever is later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.200, 20.302(b).  In 
this case, the veteran did not file a VA Form 9 to perfect 
appeal from the July 1999 RO decision, and it appears that 
the statement from his representative was filed more than 60 
days after the SOC was mailed and more than one year after 
the July 1999 RO decision was mailed.  It is for the Board to 
determine the adequacy and timeliness of a Substantive 
Appeal, but the claimant is entitled to notice and 
opportunity to be heard on the issue.  38 U.S.C.A. 
§ 7105(d)(3); Bernard v. Brown, 4 Vet. App. 384 (1993); 
38 C.F.R. § 20.203.  This remand will afford him that notice 
and opportunity.

Finally, the file indicates that, in January 2001, the RO 
requested another VA examination.  At the March 2001 VA 
hearing, the veteran testified that he was seen at West Haven 
VA hospital on January 25, 2001, and that he had a VA 
examination in February.  None of those reports have been 
associated with the file.  The hearing transcript suggested 
that the veteran would submit that evidence to the Board with 
a waiver of its consideration by the RO.  However, neither 
the reports nor the waiver have been submitted.  In addition, 
the veteran first testified that he received all of his 
treatment from VA, but later told of treatment recently 
received at a Mount Sinai in Hartford.  Records of that 
treatment have not been associated with the file.  Finally, 
the veteran testified that he was scheduled for an 
examination by the VA rheumatology clinic in April.  It 
appears that relevant medical records have yet to be 
obtained.
In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for a right knee disability.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained including those for 
treatment at Mount Sinai in Hartford as 
well as all VA treatment records and 
examination reports.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and extent 
of all disability of the right knee.  It 
is imperative that the examiner reviews 
the entire claim file prior to the 
examination with particular reference to 
the apparently conflicting reports of 
right knee instability.  Complete range 
of motion studies and all indicated tests 
should be conducted.  In addition, the 
examiner should:

a.  Describe all disability of the right 
knee and distinguish that attributable to 
the contusive injuries sustained in 
service from that attributable to any 
other cause.

b.  Render an opinion as to the etiology 
of the calcium pyrophosphate deposition 
of the knees and the disability caused 
thereby.

c.  Determine whether there is varus 
deformity and, if there is, render an 
opinion as to whether it is due to a 
right knee disorder or to pes planus and, 
if it is due to the former, describe the 
disability caused thereby.

d.  Determine whether there is recurrent 
subluxation or lateral instability of the 
right knee and, if there is, render an 
opinion as to the etiology thereof.

e.  Render an opinion as to the nature of 
the arthritis of the veteran's right 
knee, i.e., whether it is posttraumatic 
and due to the contusive injuries he 
sustained in service, or is a 
manifestation of a systemic disorder 
unrelated to his military service.

f.  Determine whether the right knee 
exhibits weakened movement, excess 
fatigability, or incoordination, and 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the right knee 
is used over a period of time; the 
determination and opinion should be 
expressed, if feasible, in terms of the 
degree of additional loss of range of 
motion due to weakened movement, excess 
fatigability, incoordination, or pain on 
use or during flare-ups; if the 
determination cannot be made, or the 
opinion cannot be rendered, or if neither 
can be expressed in terms of the degree 
of additional loss of range of motion, 
the examiner should so state for the 
record.

All functional limitations of the right 
knee disability must be fully described.  
The factors upon which the medical 
opinion is based must be set forth in the 
report.

3.  After the veteran has had at least 60 
days from the date of this decision to 
submit evidence and argument on the 
adequacy and timeliness of a Substantive 
Appeal from the July 1999 RO decision, 
the RO should adjudicate that issue and 
provide the veteran notice of the 
decision.

4.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  If the decision remains adverse 
to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran is invited to submit evidence and argument on the 
adequacy and timeliness of a Substantive Appeal from the July 
1999 RO decision and on the evaluation of the right knee 
disability.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


